DETAILED CORRESPONDENCE
This communication is in response to the Application filed on 07/22/2020. Claims 1-10 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The applicant's drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
The information disclosure statement filed 07/22/2020 is compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arai et al. (US 20190152491 A1, hereinafter “Arai”).
Regarding claims 1 and 8, Arai (Figs. 1-4) discloses a vehicle traveling control apparatus to be installed in a vehicle (To solve the above-mentioned problems, in one aspect of the present invention, a vehicle controller (100) is capable of switchably performing an automated drive mode and a manual drive mode; Arai at ¶ [0007]), the apparatus comprising: an accelerator operation amount detector configured to detect an accelerator operation amount by a driver (If the operation of the operation member itself is performed by the driver or if the operation of the operation member is performed in the predetermined amount or more, the operation is likely to be a request made by the driver who desires to control the steering or the acceleration/deceleration of the vehicle on his/her own will immediately; Arai at ¶ [0010], [0015]); 
a driving mode determiner configured to determine, on a basis of a driving condition, whether a driving mode is currently an automatic driving mode in which the vehicle is caused to travel autonomously along a target travel path or a manual driving mode in which the driver performs driving operation (The controller 100 includes a device, such as an external condition acquisition unit 12, a route information acquisition unit 13, a traveling condition acquisition unit 14, or the like, for capturing various types of information from outside of the vehicle 1; Arai at ¶ [0031], [0007]); an automatic driving continuation time calculator configured to calculate a continuation time of the automatic driving mode, when the driving mode determiner determines that the driving mode is the automatic driving mode (Vehicle speed data calculated from the rotation speed data Ne, Ni, No, and No detected by the respective sensors 201 to 203 is provided to the AT-ECU5; Arai at ¶ [0066]); 
an acceleration characteristic setting unit configured to variably set a characteristic of a target acceleration for the accelerator operation amount detected by the accelerator operation amount detector, on a basis of the continuation time calculated by the automatic driving continuation time calculator (The target traveling condition setting unit 118 sets the target traveling condition (target track or target position), which is the traveling condition targeted by the vehicle 1, based on the action plan generated by the action plan generation unit 116; Arai at ¶ [0069); and 
a target acceleration setting unit configured to, when the driving mode determiner determines that the driving mode has transitioned from the automatic driving mode to the manual driving mode (The automated drive control unit 110 switches the drive mode according to input of the signal from the mode switch 80 to perform the control. The drive mode includes the drive mode (automated drive mode) that automatically controls acceleration/deceleration and steering of the vehicle 1, or the drive mode (manual drive mode) that controls the acceleration/deceleration of the vehicle 1 according to an operation on the operating device such as the accelerator pedal 70 or the brake pedal 72 and controls the steering according to the operation on the operating device such as the steering wheel 74, or the like; Arai at ¶ [0050]), set the target acceleration for the accelerator operation amount detected by the accelerator operation amount detector by referring to the set characteristic of the target acceleration for the accelerator operation amount (each target position may be associated with the target value information such as the vehicle speed, the acceleration, the yaw rate, lateral acceleration G, the steering angle, steering angular speed, steering angular acceleration, or the like; Arai at ¶ [0058]).

Regarding claim 2, Arai (Figs. 1-4) discloses wherein the target acceleration setting unit sets the target acceleration for the accelerator operation amount detected by the accelerator operation amount detector during an initial time set in advance, when the driving mode determiner determines that the driving mode has transitioned from the automatic driving mode to the manual driving mode (The automated drive control unit 110 switches the drive mode according to input of the signal from the mode switch 80 to perform the control. The drive mode includes the drive mode (automated drive mode) that automatically controls acceleration/deceleration and steering of the vehicle 1, or the drive mode (manual drive mode) that controls the acceleration/deceleration of the vehicle 1 according to an operation on the operating device such as the accelerator pedal 70 or the brake pedal 72 ….; Arai at ¶ [0050])

Regarding claim 3, Arai (Figs. 1-4) discloses wherein, on the basis of the continuation time calculated by the automatic driving continuation time calculator, the acceleration characteristic setting unit sets the characteristic of the target acceleration for the accelerator operation amount to be lower, as the continuation time becomes longer (In addition, in the driving force shift control of the embodiment, the shift rate of the driving force is changed according to whether or not the accelerator pedal 70 (operation member) is operated by the driver by the predetermined amount or more; Arai at ¶ [0078]).

Regarding claim 4, Arai (Figs. 1-4) discloses a driving mode selector configured to select either one of the manual driving mode and the automatic driving mode by an external operation, wherein the driving condition to be read by the driving mode determiner is either one of the driving mode selected by the driving mode selector and the accelerator operation amount detected by the accelerator operation amount detector, and the driving mode determiner determines that the driving mode is the manual driving mode in either one of a case where the manual driving mode is selected by the driving mode selector and a case where depression of an accelerator pedal by the driver is detected on a basis of the accelerator operation amount detected by the accelerator operation amount detector (The automated drive control unit 110 switches the drive mode according to input of the signal from the mode switch 80 to perform the control. The drive mode includes the drive mode (automated drive mode) that automatically controls acceleration/deceleration and steering of the vehicle 1, or the drive mode (manual drive mode) that controls the acceleration/deceleration of the vehicle 1 according to an operation on the operating device such as the accelerator pedal 70 or the brake pedal 72 ….; Arai at ¶ [0050]).

Regarding claim 9, Arai (Figs. 1-4) discloses wherein, on the basis of the continuation time calculated by the automatic driving continuation time calculator, the acceleration characteristic setting unit sets the characteristic of the target acceleration for the accelerator operation amount to be lower, as the continuation time becomes longer (In addition, in the driving force shift control of the embodiment, the shift rate of the driving force is changed according to whether or not the accelerator pedal 70 (operation member) is operated by the driver by the predetermined amount or more; Arai at ¶ [0078]).
Allowable Subject Matter
Claims 5-7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and cited in the PTO-892 form is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757. The examiner can normally be reached on Monday-Friday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www .uspto .gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.W.C/            Examiner, Art Unit 3663           

/JONATHAN M DAGER/Primary Examiner, Art Unit 3663